Per Curiam,
On May 4,1917, about 9: 30 a. m., plaintiff’s husband, Abraham Eeibstein, while standing upon a public highway in the City of Philadelphia,- at the rear end of a motortruck belonging to his father, wás struck, knocked down and severely injured by a horse attached to one of defendant’s delivery wagons; as a result, he subsequently died.
Defendant’s driver, the only eyewitness of the accident, was called by plaintiff and asked as to his employment, the kind of horse and wagon he was driving, where Reibstein was standing, and what the latter was doing immediately before the collision; finally, this question was put: “And what part of your horse struck him”? To which he replied, “Collar.” Counsel for defendant then proceeded, against plaintiff’s objection, to elicit by cross-examination a more full account of the accident, to the effect that, just as the horse, which was being driven by the witness on a “tight line” and “under full control,” came near the motortruck, another automobile unexpectedly swung around a street corner, immediately *449ahead, and, in passing, the mudguard of this vehicle struck the horse on the shoulder, whereupon it “reared up and nearly touched the roof of the wagon......, and, as it came down, ran against Mr. Reibstein, striking ......and throwing him against the corner of the truck.”
The cross-examination was entirely proper (Vautier v. Atlantic Refining Co., 231 Pa. 8, 14; Quigley v. Thompson, 211 Pa. 107; Glenn v. Phila. & West Chester Traction Co., 206 Pa. 135; Smith v. P. T. Co., 202 Pa. 54, 57, 58; Jackson v. Litch, 62 Pa. 451, 455-6), and, either with or without the testimony thus elicited, defendant’s negligence was not shown; hence a nonsuit was justified, and the court below did not err in refusing to remove it.
Judgment affirmed.